PER CURIAM.
 This is an appeal from a decree overruling exceptions to a libel in admiralty. Appeals lie, not from all interlocutory decrees in admiralty, but only from such interlocutory decrees as determine “the rights and liabilities of the parties.” 44 Stat. 233, 28 U.S.C.A. § 227. The decree below merely determines that the libel states a good cause of action. It does not determine the rights and liabilities of the parties, because at the trial the libellant may fail to prove his case. Stark v. Texas Co., 5 Cir., 1937, 88 F.2d 182; The Maria, 2 Cir., 1933, 67 F.2d 571; see Schoenamsgruber v. Hamburg Line, 1935, 294 U.S. 454, 55 S.Ct. 475, 79 L.Ed. 989; H. Lissner & Co., Inc., v. Oceanic Steam Navigation Co., 2 Cir., 1929, 30 F.2d 290.
The appeal is dismissed for lack of jurisdiction.